—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered October 21, 1996, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Testimony regarding the defendant’s membership in a gang was properly admitted since such evidence was relevant to motive and its probative value outweighed its potential prejudice (see, People v Boyd, 164 AD2d 800, 803; People v Polk, 84 AD2d 943, 945; People v Bernard, 224 AD2d 192).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or relate to errors which were harmless in light of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230). Bracken, J. P., O’Brien, Santucci and Goldstein, JJ., concur.